Case: 2:21-cv-01843-MHW-CMV Doc #: 18 Filed: 09/10/21 Page: 1 of 2 PAGEID #: 78

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Kyle Rohrig,
Case No. 2:21-—cv—1843
Plaintiff,
Judge Michael H. Watson
Vv.

Magistrate Judge Vascura
Officer Neil Grant, et. ai.,

Defendants.

ORDER

 

On August 17, 2021, Magistrate Judge Vascura issued a Report and
Recommendation (“R&R”), ECF No. 15, recommending that the Court dismiss
with prejudice Plaintiff's action for failure to prosecute pursuant to Federal Rule of
Civil Procedure 41(b), after he failed to appear for the Court’s preliminary pretrial
trial conference or show cause for his failure to notify the Court of his absence.
See ECF No. 12. In the R&R, Magistrate Judge Vascura notified the parties of
their right to file objections to the R&R pursuant to 28 U.S.C. § 636(b)(1). R&R 3,
ECF No. 15. She also specifically advised the parties that the failure to object to
the R&R within fourteen days would result in a waiver of both the right to de novo
review by the District Judge and the right to appeal the decision of the District
Court adopting the R&R. /d. at 4.

However, unbeknownst to the Court, on August 16, 2021, Plaintiff

responded to the prior Show Cause Order. ECF No. 16. Due to an inadvertent
Case: 2:21-cv-01843-MHW-CMV Doc #: 18 Filed: 09/10/21 Page: 2 of 2 PAGEID #: 79

delay in entering that response, the Court became aware of this response only
after the subject R&R was issued.

Magistrate Judge Vascura has reviewed that response and found that it
was deficient both because it was filed late and because it did not provide a
legitimate reason for Plaintiff's failure to appear. Still, upon receipt of Plaintiff's
response, Magistrate Judge Vascura extended Plaintiff's time to object to the
R&R by seven days. ECF No. 17.

Even with this extension of time to respond, the deadline for filing such
objections has passed, and no objections were filed. Having received no
objections, the R&R is ADOPTED. The Clerk is DIRECTED to DISMISS WITH

PREJUDICE Plaintiff's action for failure to prosecute.

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

Case No. 2:19-cv—57 Page 2 of 2
